                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

    HANNAH BABY, LLC; FIRST
    UNITED MANAGEMENT, INC.;
    YOLO CAPITAL, INC.; MOONPIE,
    FLP; NATIONAL TRUCK
    FUNDING, LLC; and AMERICAN                                  APPELLANTS/
    TRUCK GROUP, LLC                                        CROSS-APPELLEES


    v.                                           CAUSE NO. 1:19cv160-LG-RHW
                                                 CAUSE NO. 1:19cv173-LG-RHW


    CHAFFE SECURITIES, INC.
    and CHAFFE & ASSOCIATES,                                      APPELLEES/
    INC.                                                   CROSS-APPELLANTS

    IN RE NATIONAL TRUCK                                CHAPTER 11 DEBTORS
    FUNDING, LLC, et al.                                CASE NO. 17-51243-KMS

  MEMORANDUM OPINION AND ORDER AFFIRMING THE OPINION
AND ORDER OF THE BANKRUPTCY COURT AND DISMISSING APPEALS

         BEFORE THE COURT are two appeals filed by Hannah Baby, L.L.C., First

United Management, Inc., Yolo Capital, Inc., Moonpie, FLP,1 National Truck

Funding, LLC, and American Truck Group, LLC, as well as a cross-appeal filed by

Chaffe Securities, Inc., and Chaffe & Associates, Inc. The parties appeal the

Bankruptcy Court’s March 8, 2019 and March 26, 2019 Orders Granting in Part

and Denying in Part First and Final Application of Chaffe Securities, Inc. for

Allowance of Fees and Expenses. This Court has jurisdiction to hear an appeal of a




1Hannah Baby, First United Management, Yolo Capital, and Moonpie are
collectively referred to as “the Yolo Group” by the parties.
bankruptcy court order pursuant to 28 U.S.C. § 158. Having considered the parties’

briefs, the record of the Bankruptcy Court, and the relevant law, the Court finds

that the Bankruptcy Court’s March 2019 Orders should be affirmed, and these

appeals should be dismissed.

                                  BACKGROUND

      The debtors, National Truck Funding, LLC, and American Truck Group,

LLC, sought relief pursuant to Chapter 11 of the Bankruptcy Code on June 25,

2017. A few weeks later, the debtors filed an application with the Bankruptcy

Court seeking authority to employ Chaffe & Associates as their restructuring

advisor and investment banker pursuant to 11 U.S.C. §§ 327, 328, and 1107. The

Bankruptcy Court granted the application, subject to two conditions that are not

relevant to these appeals. The Engagement Agreement approved by the

Bankruptcy Court provided that Chaffe would receive a monthly fee of $15,000 and

a sale fee equal to 3.5 % of the “aggregate consideration” of the sale of the debtors or

their assets minus any monthly fees previously paid to Chaffe. The Engagement

Agreement defined “aggregate consideration” as

      the total fair market value (determined at the time of the closing of a
      Sale by the Company and Chaffe in good faith) of all consideration paid
      or payable to, or received by, directly or indirectly, the Company, its
      Bankruptcy estate, its creditors and/or the security holders of the
      Company in connection with a Sale including all (i) cash, securities
      (equity or otherwise) and other property, (ii) Company indebtedness
      assumed, satisfied, or paid by a purchase (including without limitation,
      the amount of any indebtedness, securities or other property “credit
      bid” in any Sale) and any other indebtedness and obligations, including
      tax claims that will actually be paid, satisfied, or assumed by a
      purchase from the Company or the security holders of the Company



                                          -2-
      and (iii) amounts placed in escrow and deferred, contingent and
      installment payments.

(R. Doc. No. 11-6, at 28.)

      Pursuant to the Bankruptcy Court’s approval, Chaffe solicited bids for the

purchase of the debtors and/or their assets. Chaffe, the debtors, and other

interested parties determined that acceptance of the equity purchase and exit

funding offer from CAC Properties, Inc., which is an affiliate of the Yolo Group, was

in the best interest of the estate and its creditors. On July 2, 2018, the Bankruptcy

Court entered an order confirming the Joint Chapter 11 Amended Plan of

Reorganization submitted by the debtors, CAC Properties, and the Official

Committee of Unsecured Creditors. This Amended Plan provided for exit funding

cash of $3.5 million, payment to unsecured/undersecured creditors of their pro rata

share of $2 million, assumption of the debtors’ approximately $7 million

indebtedness to EvaBank, and repayment of the debtors’ DIP loan in the amount of

$1,056,874. CAC Properties’ acquisition of the debtors’ equity closed on July 12,

2018. CAC Properties subsequently assigned its rights to its affiliate, Yolo Group

Holdings, LLC.

      On July 30, 2018, Chaffe filed an application seeking $859,516.12 in

compensation, which consisted of a DIP fee of $75,000 and a sale fee of $949,516.12

minus $165,000 for the monthly fee payments Chaffe had previously received.

Chaffe also sought $14,018.68 in expenses. Chaffe based its calculation of the sale

fee on a total aggregate consideration of $27,129,032. This calculation of aggregate

consideration included: exit funding cash of $3,500,000, payments to the debtors’

                                         -3-
secured creditors totaling $12,576,125, two $1,000,000 payments to the debtors’

unsecured and undersecured creditors, and assumption of the debtors’ $7,008,817

Eva Bank Secured Real Estate claim, assumption of the debtors’ customer deposits

totaling $1,517,981, and assumption of the debtors’ $1,002,881 DIP Loan. These

items totaled $27,605,804. Chaffe determined that the net present value of these

items was $27,129,032.

      The Bankruptcy Court entered an order allowing payment of $341,152, which

was the uncontested portion of Chaffe’s fee request. The Bankruptcy Court

conducted a hearing regarding the remainder of Chaffe’s fee request and

determined that Chaffe was entitled to an additional $406,406 for services rendered

and expenses incurred. All the parties appealed.

                                   DISCUSSION

      “When reviewing a bankruptcy court’s decision in a ‘core proceeding,’ a

district court functions as an appellate court and applies the standard of review

generally applied in federal [courts of] appeals.” Webb v. Reserve Life Ins. Co., 954

F.2d 1102, 1103-04 (5th Cir. 1992). A “core proceeding is one that invokes a

substantive right provided by Title 11 [of] the Bankruptcy Code or is a proceeding

that by its nature could arise only in the context of a bankruptcy case.” Id. at n.1

(cleaned up). This matter constitutes a core proceeding pursuant to 28 U.S.C. §§

157(b)(2). Therefore, the Court must review the Bankruptcy Court’s findings of fact

for clear error, and its conclusions of law de novo. See in re Nat’l Gypsum Co., 208

F.3d 498, 504 (5th Cir. 2000). Mixed questions of fact and law are reviewed de novo.



                                          -4-
Id. “Findings of fact are clearly erroneous if we have a definite and firm conviction

that a mistake has been made.” In re Dillon, 138 F. App’x 609, 611 (5th Cir. 2005)

(citing Mabey v. Sw. Elec. Power Co., 150 F.3d 503, 513 (5th Cir. 1998)).

I. PAYMENTS TO UNSECURED AND UNDERSECURED CREDITORS

      As explained previously, the Engagement Agreement approved by the

Bankruptcy Court provided that Chaffe would receive a sale fee equal to 3.5 % of

the “aggregate consideration” of the sale of the debtors or their assets minus any

monthly fees previously paid to Chaffe. The appellants argue that the Bankruptcy

Court double-counted one of the $1,000,000 payments made to the debtors’

unsecured and undersecured creditors, because that payment was paid out of the

$3,500,000 exit funding cash that was separately included in “aggregate

consideration.”

      At the hearing held before the Bankruptcy Court, Chaffe’s Managing

Director, Gladys Fenner Gay LeBreton, testified that $757,778 of the $1,000,000

payment was allocated to CAC properties’ affiliate, the Yolo Group, which

contributed $757,778 to the reorganized debtors as capital in lieu of receiving

payment. (R. Doc. 11-7, at 739.) Therefore, she explained, only $242,222 of the

$1,000,000 payment was funded by the exit funding cash and that amount was not

included in its calculation of aggregate consideration. (Id.) Le Breton’s testimony is

consistent with Section 5.1 of the Plan, which provided that the sources of capital to

fund the Plan included reinvestment of distributions received by the Yolo Group due

to its status as an unsecured creditor. (R. Doc. 11-5, at 38-39.) As a result, the



                                          -5-
Bankruptcy Court’s finding that the $757,778 contributed by the Yolo Group should

be included in the calculation of aggregate consideration was not clear error.

II. DONATED PROPERTY

      The second issue raised by the appellants concerns real property that was

donated to the estate. The debtors operated their business from facilities located on

Canal Road in Gulfport, Mississippi. The debtors leased these facilities from their

parent company, American Success Irrevocable Trust (hereafter, “ASIT”). ASIT and

one of the debtors, National Truck Funding (“NTF”), obtained over $7 million in

loans from EvaBank that were secured by the Canal Road property even though

NTF did not have an ownership interest in the property. The debtors’ attorney was

not aware that NTF was a co-maker on the EvaBank loans until approximately six

months after the bankruptcy petition was filed. NTF amended its schedules to

reflect this unsecured debt owed to EvaBank. On the same day, ASIT quitclaimed

the Canal Road Property to the NTF. Thus, the formerly unsecured debt owed to

EvaBank became a secured debt, and the bankruptcy estate was required to pay

EvaBank $7 million. The Bankruptcy Court noted, “If the EvaBank debt had

remained an unsecured claim, payment on the $7 million debt would have been

shared pro rata with other unsecured creditors.” (R. Doc. 11-5, at 883.) The

appellants asked the Bankruptcy Court to alter Chaffe’s fee under the Engagement

Agreement, arguing that “[p]aying a sales fee to Chaffe, for an improvident business

decision, merely compounds the problem and amounts to a windfall to Chaffe.” (Id.)




                                         -6-
       However, the Bankruptcy Court approved Chaffe’s Engagement Agreement

pursuant to Section 328, which allows a bankruptcy court to alter a professional’s

fee only if the professional’s terms and conditions of employment “prove to have

been improvident in light of developments not capable of being anticipated at the

time of the fixing of such terms and conditions.” See 11 U.S.C. § 328(a). The Fifth

Circuit has held that the question of whether subsequent developments were

“capable of being anticipated” is subject to de novo review. In re ASARCO, L.L.C.,

702 F.3d 250, 263 (5th Cir. 2012).

       “Section 328(a) . . . creates a ‘high hurdle’ for a movant seeking to revise the

terms governing a professional’s compensation ex post facto.” Id. at 258. This is

because “Congress enacted § 328(a) to eliminate the previous uncertainty associated

with professional compensation in bankruptcy proceedings, even at the risk of

potentially underpaying, or, conversely, providing a windfall to, professionals

retained by the estate under § 328(a).” Id.

       The Appellants argue that “[t]he event that was incapable of anticipation was

the strategic decision of the debtors to have ASIT transfer the property [to] the

Debtors and use whatever equity existed in the property as adequate protection for

the use of cash collateral.” (Appellants’ Reply at 7, ECF No. 18.) They assert that

“it is not conceivable that a debtor would acquire property without court approval.”

(Id. at 9.)

       The Bankruptcy Court refused to alter Chaffe’s fee award for the following

reasons:



                                           -7-
      Since it appeared in this case, Yolo Group has been investigating the
      transfers between and among Debtors and various individual and
      corporate insiders of Debtors as well as the transaction between
      EvaBank and ASIT . . . . At a hearing on September 8, 2017, regarding
      discovery in an adversary proceeding between Debtors and the Yolo
      Group, counsel for the Yolo Group argued, “We have a ton of
      interrelated entities. We have a ton of money that’s gone out of this
      business. We have trucks that have been sold out of the trust. We
      have just something that warrants looking at it very carefully.” . . .
      Additionally, in a term sheet dated December 28, 2017, Yolo
      conditioned an offer for a DIP loan on a second lien on the Canal Road
      Property and on a requirement that NTF “file suit against ASIT
      seeking a declaration that the [Canal Road Property] is in truth and
      fact owned by [NTF].” . . . Although the post-petition transfer of
      property outside the ordinary course of Debtors’ business and without
      court approval is extraordinary, the Court cannot find that it was “not
      capable of being anticipated” given what was suspected or known by
      the parties from the beginning of the case about the Debtors’ dealings
      with insiders.

(R. Doc. 11-5, at 13-14.)

        A de novo review of the record reflects that, from the outset of the

bankruptcy proceedings, confusion existed regarding the debtors’ liabilities as well

as the ownership of the Canal Road Property. As a result, Appellants have not

overcome the “high hurdle” of demonstrating that the post-petition acquisition of

the Canal Road Property was incapable of being anticipated at the time that

Chaffe’s engagement proceeding was approved. The Bankruptcy Court’s decision is

affirmed in this respect.

III. DIP LOAN

      In its cross-appeal, Chaffe asserts that the Bankruptcy Court erred in

refusing to include the assumption of the debtor’s DIP loan in the calculation of

aggregate consideration. The Bankruptcy Court did not include assumption of the



                                          -8-
DIP loan in its calculation of “aggregate consideration” because it found that the

loan was repaid out of the $3.5 million exit funding cash that had already been

included in the “aggregate consideration” calculation.

       On February 27, 2018, the Bankruptcy Court granted the debtors permission

to obtain post-petition financing from Power Land, LLC or its assignee in an

amount not to exceed $1.5 million, because it found that this DIP financing was

necessary to rehabilitate the Debtors’ business and to facilitate the reorganization

of their financial affairs. (R. Doc. 11-6, at 730-37.) Section 5.2 of the Amended Plan

of Reorganization confirmed by the Bankruptcy Court on July 2, 2018, provides,

       [T]he Amended Plan Sponsor has committed to paying all amounts due
       under the DIP Loan on or before June 2, 2018, subject to certain terms
       and conditions included in the Amended Plan Sponsor Term Sheet.
       The Reorganized Debtors shall be responsible to repay the amounts
       paid by the Amended Plan Sponsor on account of the repayment of the
       DIP Loan in forty-eight (48) monthly payments of principal and
       interest at the Applicable Rate. The Reorganized Debtors’ payment
       obligation to the Amended Plan Sponsor in connection with repayment
       of the DIP Loan shall be secured by a second priority lien . . . .

(R. Doc. 11-5, at 40.)

       Bruce Lindsay, the president of NTF who was hired as a consultant by the

YOLO Group, testified that the DIP promissory note relied on by Chaffe was not an

assumption or replacement of the original DIP loan. (R. Doc. 11-7, at 842.) He

explained that the original DIP loan to Power Land was paid from the $3.5 million

exit cash. (Id. at 843.) The Bankruptcy Court relied on Lindsay’s testimony in

holding that CAC paid the DIP loan using part of the $3.5 million exit cash that the




                                         -9-
Bankruptcy Court had already included in its calculation of “aggregate

consideration.”

      At the hearing before the Bankruptcy Court, Le Breton testified that Chaffe’s

decision to include repayment of the DIP loan in its calculation of “aggregate

consideration” did not constitute double-counting

      [b]ecause in the confirmed amended plan, the CAC [Amended Plan
      Sponsor] promises in . . . Section 5.2 that they are . . . going to assume
      the DIP loan, or essentially pay the DIP loan over a 48 month period.
      This is essentially assuming a debt and, so they don’t actually pay the
      DIP loan out of the three and a half million, but rather, they assume it
      as a debt.

(R. Doc. 11-7, at 738.) Le Breton then appears to testify that a DIP Promissory Note

evidences that the DIP loan was assumed, not paid. (See id.) Chaffe also points to

this unsigned Promissory Note in its reply brief as evidence that the DIP loan was

not paid with cash but was assumed by the Yolo Group. (See Chaffe’s Reply at 5,

ECF No. 19.) When her attorney asked her whether she had “any knowledge about

whether any payments have actually been made on this note[,]” she responded, “My

understanding actually through you is that I think it’s Mr. Draper [counsel for

Appellants] told you that they’re been no payments yet.” (R. Doc. 11-7, at 738.) (all

sic in original.) Le Breton further explained her position under cross-examination:

      By Mr. Draper: Did the debtor have sufficient cash, as of the effective
      date of the plan to either pay off the Power Land DIP loan . . . ?
      By Ms. Le Breton: No.
      Q. That, the only place that money could come from was the three and
      a half million dollars coming, correct?
      A. Let me try to answer your question exactly. The only place –
      Q. It’s a yes or no question.
      A. No. That’s not a yes or no question, Doug, because CAC does not
      pay the DIP loan. That would have been the place that the money

                                         -10-
could have come from had CAC chosen to pay off the loan, but it
contributes the value of that as capital and it is now a debt as we can
plainly see from the note of the company. They don’t choose, they don’t
do what is on the sources and uses.
Q. They do. Where did the money come from to pay the DIP loan?
A. The DIP loan is not paid. The DIP loan is assumed.
Q. No. In fact, have you checked the court record, and seen that the
debtor filed a motion to incur debt with CAC so that it could pay the
DIP loan?
A. What I see is the DIP loan amount and then a note for the amount
of the DIP loan. This is a, it’s a fiction that that loan was paid. It is –
Q. When you say it’s a fiction, didn’t CAC put up a million, did Power
Land not accept a million dollars to make the payment?
A. Yes. Yes, I think they did. But that was done – the loan still
exists. It just went from one party to the next.
Q. Okay. Now let’s talk about that. The Power Land loan was due as
of June 1st, correct?
A. Mm-mm.
Q. And it was due prior to the plan being confirmed.
A. Yes.
Q. Second question. Isn’t the CAC payment payable over 48 months?
You have the note there.
A. Yes.
Q. Have, you’ve used the face amount of that note as an amount
assumed as consideration to be paid to a creditor.
A. Yes.
Q. You didn’t apply a discount rate to that, did you?
A. No, we did not.
Q. And for the unsecured payment, again, the sole source of that was
coming from the CAC three and a half million dollars. The debtor
didn’t have the cash to do that.
A. The sole source –
Q. The debtor couldn’t have made the million dollar payment.
A. To?
Q. The unsecured creditors.
A. Yes, that’s true, that is – but there was no million dollars in cash
paid to the unsecured creditors.
Q. In a sense it is [paid] to them, and then lent back, correct?
A. It is, it is lent, contributed as capital.
Q. No. It doesn’t say that. It says it’s lent to them. It has a term of
repayment in the plan, doesn’t it?
A. Yeah. Yeah. It’s contributed to them in the form of debt, capital in
its broadest sense, debt.



                                   -11-
(R. Doc. 11-7, at 769.)

      The tangled testimony cited above is best decrypted by viewing Section 5.2 of

the Amended Plan of Reorganization, which contains two pertinent requirements.

First, the amended plan sponsor and affiliate of the Yolo Group appellants, CAC,

agreed to pay all amounts due to Power Land under the DIP Loan on or before June

1, 2018. Second, the reorganized debtors agreed to repay CAC for its payment of

the DIP Loan in forty-eight monthly installments. The DIP promissory note

referenced by Chaffe and Le Breton actually pertains to the second requirement —

the reorganized debtors must repay CAC/the Yolo Group back for the funds paid to

Power Land. Le Breton repeatedly asserts that the original DIP loan was never

paid but was merely assumed in a second loan. She, on behalf of Chaffe, appears to

claim that the DIP promissory note evidences that assumption of the loan.2

However, the DIP promissory note Le Breton points to is not between CAC/Yolo

Group and Power Land, but between Yolo Group and the reorganized debtors. In

other words, Chaffe has not pointed to any evidence, or otherwise demonstrated,

that Power Land is still owed funds.

      As the Bankruptcy Court correctly concluded, the only testimony before the

Court concerning the satisfaction of the Power Land DIP loan is Bruce Lindsay’s

testimony that the loan was paid by CAC out of the $3.5 million exit cash already

included in aggregate consideration. If the Bankruptcy Court had awarded Chaffe



2 Nevertheless, if Le Breton and Chaffe are referencing a separate loan, then it is
unclear from the briefing and testimony, such that Chaffe has not demonstrated
clear error on the part of the Bankruptcy Court.
                                         -12-
additional funds based on the repayment of the Power Land DIP loan, that would

have constituted a double-counting. At the very least, the evidence, briefing, and

testimony presented by Chaffe do not confer a definite and firm conviction that a

mistake has been made by the Bankruptcy Court. As a result, the decision of the

Bankruptcy Court is affirmed with regard to the proper treatment of the repayment

of the DIP loan.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the rulings of

the Bankruptcy Court are AFFIRMED, and these two consolidated appeals are

DISMISSED. The Court will enter a separate judgment pursuant to Fed. R. Civ. P.

58.

      SO ORDERED AND ADJUDGED this the 16th day of March, 2020.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                        -13-
